         Case 3:20-cr-00431-MO          Document 16        Filed 02/23/21   Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
NATALIE K. WIGHT, OSB #035576
Assistant United States Attorney
Natalie.Wight@usdoj.gov
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 UNITED STATES OF AMERICA                              3:20-cr-00431-MO

                 v.                                    GOVERNMENT’S
                                                       MOTION TO DISMISS
 NICHOLAS JOSEPH BANTISTA,                             INFORMATION

                        Defendant.


       The Government moves the court for an order dismissing the above-referenced

Information with prejudice in the best interests of justice.

       Dated: February 23, 2021.

                                                      Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney


                                                      /s/ Natalie K. Wight
                                                      NATALIE K. WIGHT, OSB #035576
                                                      Assistant United States Attorney




Government’s Motion to Dismiss                                                       Page 1 of 1
